— Order, insofar as appealed from, unanimously reversed, on the law, without costs, and motion denied. Memorandum: When the guarantee and *591mortgage, both executed September 22, 1977, and the note executed the following day are read together (see, 38 NY Jur, Mortgages and Deeds of Trust, § 66), there is a question of fact precluding summary judgment. Whether the parties intended the clause "any and all indebtedness * * * now or hereafter due and owing”, to secure the future personal indebtedness of Dominick Gulla, or only the business indebtedness of "mickey’s auto land”, which he owns, cannot be determined on this record (see, 38 NY Jur, Mortgages and Deeds of Trust, §§ 57, 58; Eisenberg v Citation-Langley Corp., 99 AD2d 700, 701; Kaye v Keret, 89 AD2d 885, 886-887; cf. State Bank v Fioravanti, 51 NY2d 638, 644-645). (Appeal from order of Supreme Court, Oneida County, Donovan, J. — partial summary judgment.) Present — Denman, J. P., Green, Pine, Balio and Schnepp, JJ.